Exhibit 99.1 MESOBLAST NAMED 2& SULLIVAN ASIA PACIFIC BEST PRACTICES AWARDS New York, USA, and Melbourne, Australia; October 18, 2016: Mesoblast Limited (ASX: MSB; Nasdaq: MESO) today announced that it received theFrost & Sullivan Asia Pacific 2016 Cell Therapy Company of the Year Award.The Frost & Sullivan Awardsidentify and honor the best-in-class companies that have demonstrated excellence in their industry. According to Rhenu Bhuller, Senior Vice President & Partner, Transformational Health, Frost & Sullivan, Mesoblast’s strong overall performance and its achievements throughout the last financial year had earned the 2016 award. “This award recognizes Mesoblast's global achievements and its focus on clinical development of innovative cellular medicines in under-served therapy areas such as cardiovascular and degenerative diseases," she said. "Cell therapy will revolutionize how patients will be medicated in the future in areas with high unmet need such as cardiovascular and oncology among others. An increasing number of late-stage hybrid therapies such as cell-gene or stem cell-gene therapies are promising and can hit the mainstream market, which Frost & Sullivan projects to reach US$10 billion by 2020." The selection of this award was based on interviews, primary market analysis and extensive secondary research conducted by Frost & Sullivan's industry analyst team. Key criteria used were visionary innovation and performance; addressing unmet needs; visionary scenarios through mega trends; implementation of best practices; blue ocean strategy; impact; price/performance value and brand equity. The Award is made to the company that received the number one industry rank. Previously, the Mesoblast Group received the 2009 Frost & Sullivan North America Emerging Company Award in the Soft Tissue Repair Market, and the 2008 Frost & Sullivan United States Stem Cell Market Technology Innovation of the Year. About Frost & Sullivan Frost & Sullivan, the Growth Partnership Company, enables clients to accelerate growth and achieve best in class positions in growth, innovation and leadership. Frost & Sullivan leverages over 50 years of experience in partnering with Global 1000 companies, emerging businesses and the investment community from more than 40 offices on six continents. www.frost.com Frost & Sullivan’s Best Practices Awards recognize companies throughout a range of regional and global markets for superior leadership, technological innovation, customer service, and strategic product development. Frost & Sullivan's industry analyst team benchmarks market participants and measures their performance through independent, primary interviews, and secondary industry research in order to evaluate and identify best practices. About Mesoblast Mesoblast Limited (ASX:MSB; Nasdaq:MESO) is a global leader in developing innovative cell-based medicines. The Company has leveraged its proprietary technology platform, which is based on specialized cells known as mesenchymal lineage adult stem cells, to establish a broad portfolio of late-stage product candidates. Mesoblast’s allogeneic, ‘off-the-shelf’ cell product candidates target advanced stages of diseases with high, unmet medical needs including cardiovascular diseases, immune-mediated and inflammatory disorders, orthopedic disorders, and oncologic/hematologic conditions. Mesoblast LimitedABN 68 www.mesoblast.com Corporate Headquarters
